DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, 10-11, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 16 of U.S. Patent No. 10,446,393 (hereinafter “the ‘393 patent”) in view of U.S. Patent Appl. Publ. No. 2018/0323059 to Bhargava, et al. (“Bhargava”) and further in view of U.S. Patent Appl. Publ. No. 2005/0214445 to Wajda, et al. (“Wajda”). 
Regarding claims 1, 3, and 7, claims 14 and 16 of the ‘393 patent recite substantially all of the limitations recited in claims 1, 3, and 7 of the instant application, but do not explicitly recite that the substrate is provided in a reaction chamber or that the reaction chamber comprises a precoat layer disposed on a surface within the reaction chamber prior to the providing the first silicon precursor to the reaction chamber, the providing the second silicon precursor to the reaction chamber, and the providing the germanium precursor to the reaction chamber, and wherein the precoat layer comprises silicon germanium.  However, in Fig. 1 and ¶[0019] Bhargava teaches providing a substrate in a reaction chamber in step (110) in order to facilitate epitaxial growth thereupon.  Then in Figs. 1-2 and ¶¶[0014]-[0032] as well as elsewhere throughout the entire reference Wajda teaches an analogous processing system and method in which an internal component such as the substrate heater (20) or (200) is provided with a coating in order to, for example, provide reliable temperature measurements and as part of a chamber conditioning process.  In ¶[0024] Wajda specifically teaches that the material coating formed on system components depends on the processes that are carried out in the system and, in one embodiment, may be comprised of SiGe.  Thus, a person of ordinary skill in the art would look to the teachings of Wajda and would be motivated to pre-coat the reaction chamber in the method of Bhargava with SiGe prior to performing thin film growth in order to minimize contamination of the subsequently deposited SiGe layer(s).  
Regarding claim 10, claims 14 and 16 of the ‘393 patent do not recite that the germanium precursor comprises a germane.  However, in at least ¶[0025] Bhargava teaches that the Ge source may be in the form of germane (GeH4).  In this case the use of germane as the Ge source would involve nothing more than the use of a known material based on its suitability for its intended use.  
Regarding claim 11, claims 14 and 16 of the ‘393 patent do not recite that the germanium precursor consists essentially of germanium and hydrogen.  However, in at least ¶[0025] Bhargava teaches that the Ge source may be in the form of germane (GeH4).  In this case the use of germane as the Ge source would involve nothing more than the use of a known material based on its suitability for its intended use.  
Regarding claim 15, claims 14 and 16 of the ‘393 patent do not recite that the precoat layer has a thickness between 20 Angstroms and 3000 Angstroms.  However, as noted supra with respect to the rejection of claim 1, in ¶[0024] Wajda specifically teaches that the material coating formed on system components depends on the processes that are carried out in the system and, in one embodiment, may have a thickness of a few Angstroms to several hundred Angstroms.  Thus, a person of ordinary skill in the art would look to the teachings of Wajda and would be motivated to utilize a SiGe precoat layer having a thickness in the overlapping range of several hundred Angstroms.  

Claims 5 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 16 of the ‘393 patent in view of Bhargava and further in view of Wajda and still further in view of U.S. Patent Appl. Publ. No. 2003/0230233 to Fitzgerald, et al. (“Fitzgerald”). 
Regarding claim 5, claims 14 and 16 of the ‘393 patent do not recite that the precoat layer has a germanium concentration between 5 % and 90 % by weight.  However, in ¶[0024] Wajda teaches that the material coating formed on system components depends on the processes that are carried out in the system and, in one embodiment, may be comprised of SiGe.  Then in Figs. 2-4 and ¶¶[0042]-[0050] as well as elsewhere throughout the entire reference Fitzgerald teaches an analogous method of depositing a SiGe layer from Si- and Ge-containing precursors.  In ¶¶[0048]-[0049] Fitzgerald specifically teaches forming a Si1-xGex layer with a Ge content in the range of x = 0.15 up to a final Ge content of x = 0.30.  Thus, a person of ordinary skill in the art would look to the teachings of Fitzgerald and would be motivated to supply the Ge precursor in the method of Bhargava in a volumetric percent of the volumetric flow within the claimed range of 10 to 90 in order to produce a SiGe epitaxial layer having the desired bandgap and lattice parameter necessary for the production of electronic devices.  Thus, when the deposited SiGe layer has a composition of x = 0.15 to 0.30 as per the teachings of Fitzgerald, an ordinary artisan would be motivated to utilize a precoating layer within the chamber with a matching Ge content of x = 0.15 to 0.30 in order to minimize the propensity for contamination within the deposited SiGe thin film due to autodoping from contaminants present on the chamber walls.
Regarding claim 12, claims 14 and 16 of the ‘393 patent do not recite that the germanium precursor comprises a halogen.  However, in Figs. 2-4 and ¶¶[0042]-[0050] as well as elsewhere throughout the entire reference Fitzgerald teaches an analogous method of depositing a SiGe layer from Si- and Ge-containing precursors.  In ¶[0047] Fitzgerald teaches that germanium halides such as GeCl4 have a higher decomposition temperature which therefore facilitates deposition at temperatures higher than germane.  Thus, a person of ordinary skill in the art would look to the teachings of Fitzgerald and would be motivated to utilize a halide-containing Ge precursor such as GeCl4 as the Ge source in claims 14 and 16 of the ‘393 patent for this purpose.  
Regarding claim 13, claims 14 and 16 of the ‘393 patent do not recite that the germanium precursor comprises one or more of germanium tetrachloride, germanium chlorohydride, germanium chlorobromide.  However, as noted supra with respect to the rejection of claim 12, in ¶[0047] Fitzgerald teaches that germanium halides such as GeCl4 have a higher decomposition temperature which therefore facilitates deposition at temperatures higher than germane.  Thus, a person of ordinary skill in the art would look to the teachings of Fitzgerald and would be motivated to utilize a halide-containing Ge precursor such as GeCl4 as the Ge source in claims 14 and 16 of the ‘393 patent for this purpose.  
Regarding claim 14, claims 14 and 16 of the ‘393 patent do not recite that at least one of the first silicon precursor, the second silicon precursor, or the germanium precursor comprises about 10 to about 90, about 1 to about 10, or about 0.1 to about 1 volumetric percent of a volumetric flow.  However, as noted supra with respect to the rejection of claim 12, in Figs. 2-4 and ¶¶[0042]-[0050] as well as elsewhere throughout the entire reference Fitzgerald teaches an analogous method of depositing a SiGe layer from Si- and Ge-containing precursors.  In ¶¶[0048]-[0049] Fitzgerald specifically teaches forming a Si1-xGex layer with a Ge content in the range of x = 0.15 up to a final Ge content of x = 0.30.  Thus, a person of ordinary skill in the art would look to the teachings of Fitzgerald and would be motivated to supply the Ge precursor in claims 14 and 16 of the ‘393 patent in a volumetric percent of the volumetric flow within the claimed range of 10 to 90 in order to produce a SiGe epitaxial layer having the desired bandgap and lattice parameter necessary for the production of electronic devices.  

Claim 16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 16 of the ‘393 patent in view of Bhargava and further in view of Wajda and still further in view of U.S. Patent Appl. Publ. No. 2010/0210094 to Furusawa, et al. (“Furusawa”). 
Regarding claim 16, claims 14 and 16 of the ‘393 patent do not recite a step of mixing the first silicon precursor and the germanium precursor to form a mixture prior to flowing the mixture into the reaction chamber.  However, in Fig. 1 and ¶¶[0024]-[0044] as well as elsewhere throughout the entire reference Furusawa teaches an analogous system and method for the deposition of SiGe-containing thin films.  As shown in Fig. 1, the Si and Ge precursor gases supplied from sources (64) and (65) are mixed by the gas supply lines (61) to (63) prior to being delivered to the reaction chamber (2).  In ¶[0044] Furusawa specifically teaches that by mixing the silane and germane gases in advance the germane precursor is prevented from causing an excessive decomposition reaction by the silane precursor.  Thus, a person of ordinary skill in the art would be motivated to pre-mix the Si and Ge precursors in the method of claims 14 and 16 of the ‘393 patent for this purpose as well as to promote the formation of a more uniform SiGe layer across the surface of all wafers present within the reaction chamber.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1-2, 4, 6-11, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2016/0276481 to Wu, et al. (hereinafter “Wu”) in view of U.S. Patent Appl. Publ. No. 2005/0214445 to Wajda, et al. (“Wajda”). 
Regarding claim 1, Wu teaches a method of forming a silicon germanium layer on a surface of a substrate (see, e.g., the Abstract, Figs. 1-3, and entire reference), the method comprising the steps of:
providing a substrate within a reaction chamber (see, e.g., Figs. 1-3 and ¶¶[0010]-[0030] which teach providing a substrate (100) in a reaction chamber (300));
providing a first silicon precursor to the reaction chamber (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach providing a first silicon-containing precursor such as silane (SiH4) or dichlorosilane (SiH2Cl2) to form source/drain structures 116A-B and cap elements 118A-B comprised of silicon germanium);
providing a second silicon precursor to the reaction chamber (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach providing a second silicon-containing precursor such as dichlorosilane (SiH2Cl2) or silane (SiH4) to form source/drain structures 116A-B and cap elements 118A-B comprised of silicon germanium); and
providing a germanium precursor to the reaction chamber (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach providing a germanium-containing precursor such as germane (GeH4) to form source/drain structures 116A-B and cap elements 118A-B comprised of silicon germanium),
wherein the steps of providing a first silicon precursor to the reaction chamber, providing a second silicon precursor to the reaction chamber, and providing a germanium precursor to the reaction chamber overlap (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach that the first and second silicon-containing precursors and the germanium precursors are supplied to the chamber (300) in combination in order to form source/drain structures 116A-B and cap elements 118A-B comprised of silicon germanium; alternatively, it would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal number and type of Si-containing precursor gases from those disclose in at least ¶[0025] and ¶[0030] of Wu which are necessary to produce a SiGe layer having the desired quality, uniformity, and composition).
Wu does not explicitly teach that the reaction chamber comprises a precoat layer disposed on a surface within the reaction chamber prior to the providing the first silicon precursor to the reaction chamber, the providing the second silicon precursor to the reaction chamber, and the providing the germanium precursor to the reaction chamber, and wherein the precoat layer comprises silicon germanium.  However, in Figs. 1-2 and ¶¶[0014]-[0032] as well as elsewhere throughout the entire reference Wajda teaches an analogous processing system and method in which an internal component such as the substrate heater (20) or (200) is provided with a coating in order to, for example, provide reliable temperature measurements and as part of a chamber conditioning process.  In ¶[0024] Wajda specifically teaches that the material coating formed on system components depends on the processes that are carried out in the system and, in one embodiment, may be comprised of SiGe.  Thus, a person of ordinary skill in the art would look to the teachings of Wajda and would be motivated to pre-coat the reaction chamber in the method of Wu with SiGe prior to performing thin film growth in order to minimize contamination of the subsequently deposited SiGe layer(s).  
Regarding claim 2, Wu teaches that the first silicon precursor comprises a halogenated silicon precursor (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach that the first silicon-containing precursor may be comprised of dichlorosilane (SiH2Cl2)).
Regarding claim 4, Wu teaches that the halogenated silicon precursor comprises a compound represented by a formula SixWyHz, wherein W is a halide selected from the group consisting of fluorine, chlorine, bromine, and iodine, x and y are integers greater than zero, and z is an integer greater than or equal to zero (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach that the first silicon-containing precursor may be comprised of dichlorosilane (SiH2Cl2)).
Regarding claim 6, Wu teaches that the halogenated silicon precursor comprises a compound selected from the group consisting of trichlorosilane, dichlorosilane, silicon tetrachloride, a silicon bromide, and a silicon iodide (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach that the first silicon-containing precursor may be comprised of dichlorosilane (SiH2Cl2)).
Regarding claim 7, Wu teaches that the second silicon precursor comprises a nonhalogenated silicon precursor (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach providing a second silicon-containing precursor such as silane (SiH4)).  
Regarding claim 8, Wu teaches that the nonhalogenated silicon precursor consists essentially of silicon and hydrogen (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach providing a second silicon-containing precursor such as silane (SiH4) which consists of Si and H).
Regarding claim 9, Wu teaches that the nonhalogenated silicon precursor comprises a silane (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach providing a second silicon-containing precursor such as silane (SiH4)).
Regarding claim 10, Wu teaches that the germanium precursor comprises a germane (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach providing a germanium-containing precursor such as germane (GeH4)).
Regarding claim 11, Wu teaches that the germanium precursor consists essentially of germanium and hydrogen (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach providing a germanium-containing precursor such as germane (GeH4) which consists essentially of Ge and H).
Regarding claim 15, Wu does not explicitly teach that the precoat layer has a thickness between 20 Angstroms and 3000 Angstroms.  However, as noted supra with respect to the rejection of claim 1, in ¶[0024] Wajda specifically teaches that the material coating formed on system components depends on the processes that are carried out in the system and, in one embodiment, may have a thickness of a few Angstroms to several hundred Angstroms.  Thus, a person of ordinary skill in the art would look to the teachings of Wajda and would be motivated to utilize a SiGe precoat layer having a thickness in the overlapping range of several hundred Angstroms.  
Regarding claim 21, Wu teaches a method of forming a silicon germanium layer on a surface of a substrate (see, e.g., the Abstract, Figs. 1-3, and entire reference), the method comprising the steps of:
providing a substrate within a reaction chamber (see, e.g., Figs. 1-3 and ¶¶[0010]-[0030] which teach providing a substrate (100) in a reaction chamber (300));
providing a first silicon precursor to the reaction chamber, wherein the first silicon precursor comprises a halogenated silicon precursor (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach providing a first silicon-containing precursor such as dichlorosilane (SiH2Cl2) to form source/drain structures 116A-B and cap elements 118A-B comprised of silicon germanium);
providing a second silicon precursor to the reaction chamber wherein the second silicon precursor comprises a nonhalogenated silicon precursor (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach providing a second silicon-containing precursor such as silane (SiH4) to form source/drain structures 116A-B and cap elements 118A-B comprised of silicon germanium); and
providing a germanium precursor to the reaction chamber (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach providing a germanium-containing precursor such as germane (GeH4) to form source/drain structures 116A-B and cap elements 118A-B comprised of silicon germanium),
wherein the steps of providing a first silicon precursor to the reaction chamber, providing a second silicon precursor to the reaction chamber, and providing a germanium precursor to the reaction chamber overlap (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach that the first and second silicon-containing precursors and the germanium precursors are supplied to the chamber (300) in combination in order to form source/drain structures 116A-B and cap elements 118A-B comprised of silicon germanium; alternatively, it would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal number and type of Si-containing precursor gases from those disclose in at least ¶[0025] and ¶[0030] of Wu which are necessary to produce a SiGe layer having the desired quality, uniformity, and composition).  
Wu does not explicitly teach that the reaction chamber comprises a precoat layer disposed on a surface within the reaction chamber prior to the providing the first silicon precursor to the reaction chamber, the providing the second silicon precursor to the reaction chamber, and the providing the germanium precursor to the reaction chamber, and wherein the precoat layer comprises at least one of silicon or silicon germanium.  However, in Figs. 1-2 and ¶¶[0014]-[0032] as well as elsewhere throughout the entire reference Wajda teaches an analogous processing system and method in which an internal component such as the substrate heater (20) or (200) is provided with a coating in order to, for example, provide reliable temperature measurements and as part of a chamber conditioning process.  In ¶[0024] Wajda specifically teaches that the material coating formed on system components depends on the processes that are carried out in the system and, in one embodiment, may be comprised of SiGe.  Thus, a person of ordinary skill in the art would look to the teachings of Wajda and would be motivated to pre-coat the reaction chamber in the method of Wu with SiGe prior to performing thin film growth in order to minimize contamination of the subsequently deposited SiGe layer(s).

Claims 5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Wajda and further in view of U.S. Patent Appl. Publ. No. 2003/0230233 to Fitzgerald, et al. (“Fitzgerald”). 
Regarding claim 5, Wu and Wajda do not explicitly teach that the precoat layer has a germanium concentration of between 5 % and 90% by weight.  However, in ¶[0024] Wajda teaches that the material coating formed on system components depends on the processes that are carried out in the system and, in one embodiment, may be comprised of SiGe.  Then in Figs. 2-4 and ¶¶[0042]-[0050] as well as elsewhere throughout the entire reference Fitzgerald teaches an analogous method of depositing a SiGe layer from Si- and Ge-containing precursors.  In ¶¶[0048]-[0049] Fitzgerald specifically teaches forming a Si1-xGex layer with a Ge content in the range of x = 0.15 up to a final Ge content of x = 0.30.  Thus, a person of ordinary skill in the art would look to the teachings of Fitzgerald and would be motivated to supply the Ge precursor in the method of Wu in a volumetric percent of the volumetric flow within the claimed range of 10 to 90 in order to produce a SiGe epitaxial layer having the desired bandgap and lattice parameter necessary for the production of electronic devices.  Thus, when the deposited SiGe layer has a composition of x = 0.15 to 0.30 as per the teachings of Fitzgerald, an ordinary artisan would be motivated to utilize a precoating layer within the chamber with a matching Ge content of x = 0.15 to 0.30 in order to minimize the propensity for contamination within the deposited SiGe thin film due to autodoping from contaminants present on the chamber walls. 
Regarding claim 12, Wu does not explicitly teach that the germanium precursor comprises a halogen.  However, in Figs. 2-4 and ¶¶[0042]-[0050] as well as elsewhere throughout the entire reference Fitzgerald teaches an analogous method of depositing a SiGe layer from Si- and Ge-containing precursors.  In ¶[0047] Fitzgerald teaches that germanium halides such as GeCl4 have a higher decomposition temperature which therefore facilitates deposition at temperatures higher than germane.  Thus, a person of ordinary skill in the art would look to the teachings of Fitzgerald and would be motivated to utilize a halide-containing Ge precursor such as GeCl4 in place of the germane utilized in the method of Wu for this purpose.  
Regarding claim 13, Wu does not explicitly teach that the germanium precursor comprises one or more of germanium tetrachloride, germanium chlorohydride, germanium chlorobromide.  However, as noted supra with respect to the rejection of claim 12, in ¶[0047] Fitzgerald teaches that germanium halides such as GeCl4 have a higher decomposition temperature which therefore facilitates deposition at temperatures higher than germane.  Thus, a person of ordinary skill in the art would look to the teachings of Fitzgerald and would be motivated to utilize a halide-containing Ge precursor such as GeCl4 in place of the germane utilized in the method of Wu for this purpose.  
Regarding claim 14, Wu does not explicitly teach that at least one of the first silicon precursor, the second silicon precursor, or the germanium precursor comprises about 10 to about 90, about 1 to about 10, or about 0.1 to about 1 volumetric percent of a volumetric flow.  However, as noted supra with respect to the rejection of claim 12, in Figs. 2-4 and ¶¶[0042]-[0050] as well as elsewhere throughout the entire reference Fitzgerald teaches an analogous method of depositing a SiGe layer from Si- and Ge-containing precursors.  In ¶¶[0048]-[0049] Fitzgerald specifically teaches forming a Si1-xGex layer with a Ge content in the range of x = 0.15 up to a final Ge content of x = 0.30.  Thus, a person of ordinary skill in the art would look to the teachings of Fitzgerald and would be motivated to supply the Ge precursor in the method of Wu in a volumetric percent of the volumetric flow within the claimed range of 10 to 90 in order to produce a SiGe epitaxial layer having the desired bandgap and lattice parameter necessary for the production of electronic devices.  

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Wajda and further in view of U.S. Patent Appl. Publ. No. 2010/0210094 to Furusawa, et al. (“Furusawa”). 
Regarding claim 3, Wu and Wajda do not explicitly teach that the step of providing a substrate within the reaction chamber comprises heating the substrate to a temperature of less than 600 °C.  However, since the reaction chamber will necessarily be at or near room temperature when it is not being used for thin film growth, after the substrate(s) have been introduced into the reaction chamber, the temperature will necessarily be ramped up from at or near room temperature to the desired growth temperature.  In this case, the process of heating the substrates from room temperature will necessarily involve heating to a temperature of less than 600 °C.  Alternatively, in Fig. 1 and ¶¶[0024]-[0044] as well as elsewhere throughout the entire reference Furusawa teaches an analogous system and method for the deposition of SiGe-containing thin films.  In ¶¶[0039]-[0042] Furusawa specifically teaches that after the substrates are loaded into the reactor (2), the substrates are heated to a temperature in the range of 300 to 650 °C prior to supplying the desired Si- and Ge-containing precursor gases for thin film deposition.  Thus, a person of ordinary skill in the art would look to the teachings of Furusawa and would be motivated to heat the substrates to a temperature of less than 600 °C as part of the process of initiating SiGe thin film growth.  
Regarding claim 16, Wu and Wajda do not explicitly teach a step of mixing the first silicon precursor and the germanium precursor to form a mixture prior to flowing the mixture into the reaction chamber.  However, in Fig. 1 and ¶¶[0024]-[0044] as well as elsewhere throughout the entire reference Furusawa teaches an analogous system and method for the deposition of SiGe-containing thin films.  As shown in Fig. 1, the Si and Ge precursor gases supplied from sources (64) and (65) are mixed by the gas supply lines (61) to (63) prior to being delivered to the reaction chamber (2).  In ¶[0044] Furusawa specifically teaches that by mixing the silane and germane gases in advance the germane precursor is prevented from causing an excessive decomposition reaction by the silane precursor.  Thus, a person of ordinary skill in the art would be motivated to pre-mix the Si and Ge precursors in the method of Wu for this purpose as well as to promote the formation of a more uniform SiGe layer across the surface of all wafers present within the reaction chamber.  

Response to Arguments
Applicant’s arguments filed November 4, 2022, have been considered, but are moot in view of the new grounds of rejection set forth in this Office Action.  U.S. Patent Appl. Publ. No. 2005/0214445 to Wajda, et al. has been introduced to teach the newly added claim limitations.  It is noted that the obviousness-type double patenting rejections of claims 2, 4, 6, and 8-9 have been withdrawn because claim 14 of the ‘393 patent recites that the first silicon source comprises silane (rather than a halogenated Si precursor) and the second silicon source comprises a chlorinated silicon source (rather than a nonhalogenated Si precursor).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714